                           Case 4:17-cv-04426-JST Document 378 Filed 01/13/20 Page 1 of 3



                      1   BAKER BOTTS L.L.P.
                          Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice)
                      2   kurt.pankratz@bakerbotts.com
                          Chad C. Walters (SBN 24034730) (Pro Hac Vice)
                      3   chad.walters@bakerbotts.com
                          James Williams (SBN 24075284) (Pro Hac Vice)
                      4
                          james.williams@bakerbotts.com
                      5   Harrison Rich (SBN 24083730) (Pro Hac Vice)
                          harrison.rich@bakerbotts.com
                      6   Clarke Stavinoha (SBN 24093198) (Pro Hac Vice)
                          clarke.stavinoha@bakerbotts.com
                      7   Morgan Grissum (SBN 24084387) (Pro Hac Vice)
                          morgan.grissum@bakerbotts.com
                      8   Bryan Parrish (SBN 24089039) (Pro Hac Vice)
                          bryan.parrish@bakerbotts.com
                      9
                          Casey L. Shomaker (SBN 24110359) (Pro Hac Vice)
                     10   casey.shomaker@bakerbotts.com
                          2001 Ross Avenue, Suite 900
BAKER BOTTS L.L.P.




                     11   Dallas, TX 75201
                          Tel: (214) 953-6500
                     12   Fax: (214) 953-6503

                     13   Wayne O. Stacy (SBN 341579)
                          wayne.stacy@bakerbotts.com
                     14   101 California Street, Suite 3600
                          San Francisco, CA 94111
                     15   Tel: (415) 291-6206
                          Fax: (415) 291-6306
                     16
                          Attorneys for Plaintiff
                     17   SYMANTEC CORPORATION

                     18                            UNITED STATES DISTRICT COURT
                                               NORTHERN DISTRICT OF CALIFORNIA – OAKLAND
                     19

                     20   SYMANTEC CORPORATION,                           Case No. 4:17-CV-04426-JST

                     21                           Plaintiff,              Joint Stipulation of Dismissal With
                                                                          Prejudice of All Claims and Counterclaims
                                     vs.
                     22
                                                                          The Honorable Jon S. Tigar
                          ZSCALER, INC.,
                     23
                                                                          Date Filed: December 12, 2016
                                                  Defendant.
                     24                                                   Trial Date: June 15, 2020 at 8:00 am

                     25

                     26

                     27

                     28


                                           Joint Stipulation of Dismissal With Prejudice – Case: 4:17-cv-04426-JST
                            Case 4:17-cv-04426-JST Document 378 Filed 01/13/20 Page 2 of 3



                      1            Plaintiff Symantec Corporation and CA, Inc., who acquired all of Symantec’s rights,

                      2   titles, and interests in this case, and Defendant Zscaler, Inc. notify the Court that the parties have

                      3   resolved their disputes. Under Rule 41(a)(1)(A)(ii), the parties jointly stipulate to dismiss all

                      4   claims and all counterclaims in this case with prejudice. Each party will bear its own fees and

                      5   costs.

                      6

                      7

                      8

                      9

                     10
BAKER BOTTS L.L.P.




                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28

                                           Joint Stipulation of Dismissal With Prejudice – Case: 4:17-cv-04426-JST
                                                                               1
                            Case 4:17-cv-04426-JST Document 378 Filed 01/13/20 Page 3 of 3


                          Dated: January 13, 2020                         Respectfully submitted,
                      1
                           KEKER, VAN NEST & PETERS LLP               BAKER BOTTS L.L.P.
                      2

                      3     /s/ Robert A. Van Nest                     /s/ Kurt M. Pankratz
                           Robert A. Van Nest                         Kurt M. Pankratz
                      4    Leo L. Lam                                 Chad C. Walters
                           Matthew M. Werdegar                        James Williams
                      5    Justina K. Sessions                        Harrison Rich
                      6    Bailey W. Heaps                            Clarke Stavinoha
                           David J. Rosen                             Morgan Grissum
                      7    Anna Porto                                 Bryan Parrish
                                                                      Casey L. Shomaker
                      8
                           Attorneys for Defendant                    Wayne O. Stacy (SBN 341579)
                      9    ZSCALER, INC.                              wayne.stacy@bakerbotts.com
                     10                                               101 California Street, Suite 3600
                                                                      San Francisco, CA 94111
BAKER BOTTS L.L.P.




                     11                                               Tel: (415) 291-6206
                                                                      Fax: (415) 291-6306
                     12
                                                                      Attorneys for Plaintiff
                     13                                               SYMANTEC CORPORATION (and CA, INC.,
                     14                                               Symantec Corporation’s successor in interest to all
                                                                      rights, titles, and interests in this case)
                     15

                     16
                                                                 ATTESTATION
                     17
                                 Under Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the filing
                     18
                          of this document has been obtained from counsel for Defendant.
                     19

                     20   Dated: January 13, 2020                                          By: _/s/ Kurt M. Pankratz
                                                                                              Kurt M. Pankratz
                     21                                                                       Baker Botts L.L.P.

                     22                                                               Attorneys for Plaintiff SYMANTEC
                                                                                      CORP. (and CA, INC., Symantec
                     23                                                               Corporation’s successor in interest to
                     24                                                               all rights, titles, and interests in this
                                                                                      case)
                     25

                     26

                     27

                     28

                                         Joint Stipulation of Dismissal With Prejudice – Case: 4:17-cv-04426-JST
                                                                             2
